      8:19-cr-00363-MDN Doc # 36 Filed: 07/13/20 Page 1 of 2 - Page ID # 90



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                                   8:19CR363

        vs.                                            FINAL ORDER OF FORFEITURE

 LOGAN SPANEL,

                        Defendant.



       This matter is before the Court upon the United States=s Motion for Final Order of

Forfeiture (Filing No. 35). The Court reviews the record in this case and, being duly advised in

the premises, finds as follows:

       1.      On May 13, 2020, the Court entered a Preliminary Order of Forfeiture (Filing No.

18), pursuant to 16 U.S.C. §§ 3372(a)(2)(A), 3373(d)(2), and 3374 and 28 U.S.C. § 2461.based

upon the Defendant=s plea of guilty and the Forfeiture Allegation of the Information. Pursuant to

the Preliminary Order of Forfeiture, Defendant=s interest in the Custom .300 caliber bolt-action

rifle with Predator action, camouflage synthetic stock, and attached bipod - Serial Number

PB22483; with attached Sig Sauer Tango 6 4-24X50 mm tactical scope - Serial Number

99F014676CD; and SilencerCo Omega .300 caliber suppressor – Serial Number OMG-35000.

       2.      The United States posted a Notice of Criminal Forfeiture on an official internet

government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on

May 14, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions as evidenced by the Declaration of Publication.

(Filing No. 34).
      8:19-cr-00363-MDN Doc # 36 Filed: 07/13/20 Page 2 of 2 - Page ID # 91



       3.      The United States has advised the Court that no Petitions have been filed. From a

review of the Court file, the Court finds no Petitions have been filed.

       4.      The Motion for Final Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Final Order of Forfeiture is hereby granted;

       B. All right, title and interest in and to the above described property held by any person

       or entity is hereby forever barred and foreclosed;

       C. The property is hereby forfeited to the United States of America; and,

       D. The United States is directed to dispose of said property in accordance with law.

       DATED this 13th day of July, 2020.



                                                      BY THE COURT:




                                                      MICHAEL D. NELSON
                                                      United States Magistrate Judge




                                                 2
